Citation Nr: 1316051	
Decision Date: 05/15/13    Archive Date: 05/29/13

DOCKET NO.  09-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for fracture to the left shoulder, to include chipped bone and left shoulder separation.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1974 to July 1974.  The Veteran also served in the Army National Guard of Mississippi from December 1973 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for fracture of the left shoulder, to include chipped bone and left shoulder separation.

In an October 2012 decision, the Board remanded this issue for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that a left shoulder disability is related to service. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, to include chipped bone and left shoulder separation, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an April 2008 letter, prior to the date of the issuance of the appealed January 2009 rating decision.  The April 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the report of a December 2008 VA examination and the report of a November 2012 VA addendum opinion.  The December 2008 VA examination and the report of a November 2012 VA addendum opinion reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the December 2008 VA examination and the report of a November 2012 VA addendum opinion are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in October 2012, the Board remanded the case for further development which instructed the RO to attempt to obtain the records from Keesler Air Force Base.  In November 2012, the Appeals Management Center (AMC) found that the Veteran's records from Keesler Air Force Base from the year 1994 were unavailable.  See 38 C.F.R. § 3.159(c) (2).  A January 2013 letter informed the Veteran of the RO's inability to obtain these records.  In a case in which a claimant's complete service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's records, and that no further action in this regard is required.

The Board also notes that the October 2011 remand instructed the Veteran to be provided an August 2012 and September 2012 letters at his current mailing address as it appeared at the time that notice may not have been sent to the correct address.  However, the Board observes that subsequent statements from the Veteran show that the address to which the August 2012 and September 2012 letters were mailed is the Veteran's current address and neither letter was returned as undeliverable.  Thus, it appears that the Veteran did receive the letters.  While the Veteran, in a March 2013 correspondence, indicated that he had not received a letter reportedly sent to him in January 2013.  However, the Board notes that the Veteran's VA-Form 21-438 submitted in January 2013 specifically references the receipt of the earlier January 2013 letter.  

In light of the above, the Board finds that the RO substantially complied with the October 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claim, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background

The Veteran's service treatment records demonstrate that he injured his left shoulder in a motor vehicle accident in May 1987 when a wheel of a truck hit a hole which caused the Veteran to be slammed into a door.  A September 1987 note from an Air Force orthopedic surgeon indicated that the Veteran had a left acromioclavcular (AC) separation and left rotator cuff tear.

A July 1987 service treatment record noted that the Veteran had a Grade 2 left AC shoulder separation which was resolving.

A December 1987 service treatment record noted that the Veteran was status post left AC separation and left rotator cuff tear.  He presented with new complaints of pain over his scapula.  He had full range of motion and minimal AC tenderness.  The diagnosis was myofascial pain.  It was noted that the Veteran had an AC separation and rotator cuff tear that had resolved.  He was to return to full duty.  

Post-service, in December 2006 the Veteran presented with complaints of left upper extremity pain to a private medical center.  It was noted that his left arm had been pulled and he had experienced left upper extremity pain for the past 2 months.  The diagnosis was chronic pain in the left shoulder/elbow and upper extremity muscles for the past 2 months.

A November 2008 x-ray of the shoulder revealed degenerative change of the acromioclavcular joint and age indeterminate avulsion fracture fragment adjacent to the acromial process.

The Veteran underwent a VA examination in December 2008.  The examiner noted that he did not have access to the claims file.  The Veteran presented with complaints of severe left shoulder pain.  He noted that he had not had any treatment on his shoulder since 1987.  The examiner noted that x-rays of the shoulder showed that the bones were well aligned with no fractures present and the soft tissue was unremarkable.  There was decreased AC joint space.  There was a bone fragment present adjacent to the acromion process that may be acromionale.  The examiner noted that by history, the Veteran did have a one-tome episode of dislocation of his shoulder in 1987 but had no treatment or evaluation since that time and had a "basically normal examination".   As the Veteran's claims file was not available for review, the examiner did not give an opinion.

The examiner who conducted the December 2008 VA examination provided an addendum in December 2008.  He noted that further review of the x-rays of the left shoulder showed a very minute bony fragment off the superior lateral acromion, consistent with an old avulsion.  However, the Veteran's current symptoms were more of an impingement type complaint and not related to this previous minute bony avulsion that was not completely displaced from the acromion.  The examiner opined that there really was no evidence in the Veteran's service treatment records to indicate that he was actually treated for his shoulder in service or that a shoulder injury actually occurred other than a telephone report covering the accident.  There was no line of duty investigation and no treatment records available.  He concluded by opining that the left shoulder disability was not connected to service.  However, he indicated that this opinion could change if medical records became available at a later date.

Per the October 2012 remand instructions, the examiner who conducted the December 2008 VA examination again provided an addendum opinion in November 2012.  The examiner reviewed the claims file and opined that the Veteran's claimed left shoulder disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  He noted that there was no bone fragment present as this was a "significant overread by the radiologist".  The examiner personally reviewed the x-ray and noted that the Veteran had a very small (minimal) calcification of the lateral edge of his acromin.  This was not likely consistent with any trauma.  The examiner acknowledges the Veteran's in-service injury to his AC joint, but noted that the injury had resolved.  On his previous examination he did not have any complaints related to his AC joint.  There was no evidence of aggravation and again, there was no evidence of a chronic ongoing condition associated with his military service.  There was also no evidence of aggravation due to his military service.

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that his current left shoulder disability is related to military service.  There is a current diagnosis of a very small (minimal) calcification of the lateral edge of his acromin of the left shoulder; hence, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's available service treatment records demonstrate multiple complaints of a left shoulder injury as a result of a May 1987 motor vehicle accident.  The service treatment records however, are negative for any or diagnoses of any chronic left shoulder disorders as the shoulder complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, a December 1987 service treatment record noted that the Veteran's AC separation and rotator cuff tear had resolved.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left shoulder disability and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the left shoulder disability weighs against the claim.  As indicated above, the November 2012 VA examiner opined that the Veteran's left shoulder disability was not caused by or a result of his military service as the examiner noted that the Veteran's calcification of the lateral edge of his acromin of the left shoulder was not likely consistent with any trauma and there was no evidence of a chronic ongoing condition associated with his military service.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between a left shoulder disability and service, the Board finds that service connection is not warranted.  In reaching this conclusion, the Board has again considered the lay evidence offered by the Veteran to VA.  This includes his statements in which he asserted his belief that his claimed left shoulder disability is related to his service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  However, lay persons are generally not competent to opine as to medical etiology or render medical opinions.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) ("Sometimes the layperson will be competent to indentify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  That is, the Veteran is competent to report that he has left shoulder symptoms; however, he is not competent to state that his left shoulder disability (calcification of the lateral edge of his acromin of the left shoulder) is the result of his service.  While the Veteran is competent to report symptoms such as a shoulder dislocation, the record does not reflect any complaints or treatment for a shoulder dislocation following the initial injury in service.  In fact during his 2008 examination he specifically denied any recurrent dislocations.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the November 2012 VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters.  

As the preponderance of the evidence is against the Veteran's claim, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to service connection for fracture to the left shoulder, to include chipped bone and left shoulder separation is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


